Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:

Independent claim 1 recites an article, comprising a substrate; and a thermal barrier coating disposed on the substrate, wherein the thermal barrier coating comprises a cured slurry coating, wherein the cured slurry coating comprises a plurality of aluminum-based particles dispersed in an inorganic binder, wherein the aluminum-based particles are substantially spaced apart from each other via the inorganic binder such that the cured slurry coating is substantially electrically and thermally insulating and the aluminum-based particles comprise aluminum metal, an aluminum alloy or combinations thereof.
	
	Independent claim 12 recites an article, comprising an automotive component comprising a substrate; and a thermal barrier coating disposed on the substrate, wherein the thermal barrier coating comprises a cured slurry coating and a burnished coating surface, wherein the cured slurry coating comprises a plurality of aluminum-based particles dispersed in an inorganic binder, wherein the plurality of aluminum-based particles comprises a core-shell structure, wherein a core of the core-shell structure comprises aluminum metal and a shell of the core-shell structure comprises a complex of the inorganic binder and aluminum.

	Independent claim 29 recites an article, comprising a substrate; and a thermal barrier coating disposed on the substrate, wherein the thermal barrier coating comprises a cured slurry coating and a burnished coating surface, wherein the cured slurry coating comprises a plurality of aluminum-based particles dispersed in an inorganic binder, wherein the aluminum-based particles are substantially spaced apart from each other via the inorganic binder such that the cured slurry coating is substantially electrically and thermally insulating and the aluminum-based particles comprise aluminum metal, an aluminum alloy or combinations thereof.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/SHEEBA AHMED/Primary Examiner, Art Unit 1787